Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tornello Fontaine appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendants’ motion to dismiss Fontaine’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fontaine v. City of Charlotte, No. 3:11-cv-00131-RJC-DCK, 2011 WL 4755560 (W.D.N.C. Oct. 7, 2011). Further, we deny Fontaine’s motion for sanctions and for a grand jury trial and, accordingly, deny as moot Defendants-Appellees’ motion to strike Fontaine’s motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.